Citation Nr: 0721755	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss to include the question of whether new and material 
evidence has been received to reopen a claim.

2.  Entitlement to service connection for tinnitus to include 
the question of whether new and material evidence has been 
received to reopen a claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1964 until 
October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  In an unappealed February 2000 rating decision, the RO 
denied claims of entitlement to service connection for 
hearing loss and tinnitus.

2.  The evidence added to the record since February 2000, 
when viewed by itself or in the context of the entire record, 
is neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The weight of the competent evidence demonstrates that 
the veteran's currently diagnosed bilateral hearing loss is 
not causally related to a period of active service. 

4.  The weight of the competent evidence demonstrates that 
the veteran's currently diagnosed tinnitus is not causally 
related to a period of active service.




CONCLUSIONS OF LAW

1.  The February 2000 rating decision which denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus is final.  38 U.S.C.A. 
§§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the February 2000 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and tinnitus have been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 


information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, the veteran's claims were previously 
denied in February 2000.  As the initial question for 
consideration then is whether new and material evidence has 
been received to reopen the claims, the Board calls attention 
to Kent v. 


Nicholson, 20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, a February 2005 notice letter satisfies 
the requirements of Kent.  In any event, because the instant 
decision grants the request to reopen the previously denied 
claims, any notice deficiency with respect to Kent could not 
prejudice the veteran.  

The February 2005 communication referenced above also 
satisfies VA's duty to notify with respect to the underlying 
service connection claims.  Indeed, that letter  informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Moreover, a March 2006 communication informed the 
veteran of the law pertaining to disability ratings and 
effective dates. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence 


and argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records for his period of 
active duty from November 1964 until October 1968.  Copies of 
records associated with subsequent service in the National 
Guard are also in the claims folder.  It is observed that the 
RO sent the veteran a letter in February 2006 requesting that 
he provide information as to his Reserve or Guard unit.  The 
veteran responded later that month, indicating that all 
documents requested had already been submitted.  Therefore, 
it does not appear that any available service records remain 
outstanding.  

The claims folder also contains reports of VA post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a January 2007 videoconference 
hearing before the undersigned.  The veteran's wife also 
offered testimony at that hearing.  The Board has carefully 
reviewed their statements and concludes that they have not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  Again, these claims 
were previously denied in a February 2000 rating decision.  
The veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.  Therefore, the initial question for 
consideration is whether new and material evidence has been 
received to reopen the claims.

It appears from a review of the June 2005 rating decision 
that the RO reopened the veteran's claims.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been received.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in January 2004, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final February 
2000 rating action denying the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus, included service medical records for the veteran's 
period of active duty from November 1964 to October 1968, and 
a private audiometric examination dated in December 1999.  
The available service medical records did not show any 
treatment for hearing loss or tinnitus.  The post-service 
evaluation reflected current hearing loss.  However, as the 
competent evidence then of record did not causally relate the 
current findings to active service, the claims were denied.  

The evidence added to the record since the time of the last 
final denial in February 2000 includes private treatment 
records dated in 2004 and a March 2005 letter 


written by Grover Hutson, Au. D.  Additionally, the evidence 
added to the record includes a May 2005 VA examination 
report.  Finally, additional testimonial evidence, including 
a transcript of a January 2007 videoconference hearing before 
the undersigned has been associated with the claims file 
subsequent to February 2000.  This evidence was not 
previously before agency decisionmakers.  Furthermore, 
because the March 2005 letter from Dr. Hutson and the May 
2005 VA examination report both address the relationship 
between a current disability and active service, it relates 
to ran unestablished fact necessary to substantiate the 
claim.  For these reasons, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have been satisfied, and the 
veteran's claim of entitlement to service connection for 
hearing loss and tinnitus is reopened.  Moreover, because the 
RO considered the merits of the underlying service connection 
claim in the June 2005 rating on appeal, the Board may 
proceed with appellate review at this time without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

As previously noted, the veteran is claiming entitlement to 
service connection for hearing loss and tinnitus.  At the 
outset, the Board has considered whether presumptive service 
connection for chronic diseases is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), organic diseases of the 
nervous system, including sensorineural hearing loss, are 
regarded as chronic diseases.  

The Board notes that, aside from the veteran's period of 
active duty from November 1964 until October 1968, he also 
had service in the Army National Guard.  However, it is noted 
that the presumption for chronic diseases does not apply to 
active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA).  See 38 U.S.C.A. § 1137.  As a result, 
consideration of presumptive service connection here is 
limited to the period of active duty from November 1964 until 
October 1968.

In order for the chronic disease presumption to operate, such 
disease must become manifest or aggravated to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
bilateral hearing loss within 


one year from the veteran's period of active duty ending in 
October 1968, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question in evaluating a direct service 
connection claim is whether the competent evidence of record 
demonstrates current disability.  In this regard, 
the Board notes that 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purposes 
of applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz 


(HZ) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

In the present case, VA examination in May 2005 contains 
audiometric findings of bilateral hearing loss that meet the 
criteria for impaired hearing under 38 C.F.R. § 3.385.  That 
examination report also indicated that the veteran currently 
had tinnitus.  Therefore, the first element of a service 
connection claim is satisfied here.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, the Board acknowledges 
the veteran's DD Form 214 indicating a primary specialty as a 
maintenance specialist, equivalent to the civilian job of 
airplane mechanic.  Therefore, in giving due consideration to 
the places, types, and circumstances of the veteran's 
service, noise exposure is conceded.  See 38 U.S.C.A. 
§ 1154(a).  The question remaining for consideration, then, 
is whether the evidence demonstrates that bilateral hearing 
loss or tinnitus were incurred as a result of such exposure. 

In considering in-service incurrence, the Board initially 
notes that the service medical records fail to demonstrate 
any complaints or treatment referable to tinnitus.  Moreover, 
audiometric testing throughout the veteran's period of active 
service from November 1964 until October 1968 fails to 
indicate impaired hearing for VA disability purposes.  
Indeed, records during this time period failed to show any 
medically recognized hearing impairment.  In making this 
finding, it is noted that the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Because none of the audiometric findings in 
service revealed any right puretone thresholds above 20 
decibels, it must be concluded that the service records from 
November 1964 until October 1968 revealed normal hearing.  

Following the veteran's period of active service from 
November 1964 until October 1968, he had reserve service.  A 
January 1978 audiometric examination performed during such 
reserve service indicated impaired hearing under 38 C.F.R. 
§ 3.385.  

While shown during reserve service, the January 1978 
audiometric finding is not dispositive in establishing that 
hearing loss was incurred during active service.  Indeed, 
active service includes any period of ACDUTRA in which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  See 
38 C.F.R. § 3.6 (2006).  Here, the record contains no 
evidence showing that the hearing loss demonstrated upon 
audiometric testing in January 1978 was incurred during a 
period of ADCUTRA.  

The Board has also considered whether the January 1978 
audiometric results enable a finding that the veteran's 
hearing loss was incurred during his period of active service 
from November 1964 until October 1968.  Again, although 
records from that period of service did not reveal hearing 
loss, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

The January 1978 audiometric demonstration of hearing loss 
was 10 years following the veteran's period of active duty.  
In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board acknowledges a March 2005 letter written by Dr. 
Hutson, Au.D.  In that correspondence, Dr. Hutson opined that 
the veteran's hearing loss is due in large part to noise 
trauma that the veteran experienced during his military 
service.  He added that the veteran's tinnitus was probably 
secondary to his hearing loss.

The Board does not disagree with Dr. Hutson's competent 
finding that the veteran's high frequency hearing loss is 
consistent with noise exposure.  However, Dr. Hutson's 
conclusion that the current hearing loss is causally related 
to active service 



is not consistent with the evidence of record, which showed 
no complaints or objective demonstration of hearing loss 
during the veteran's only period of active service from 
November 1964 until October 1968.  It appears that in 
formulating his opinion, Dr. Hutson relied on the veteran's 
reserve service records.  While such records do reflect 
impaired hearing beginning in 1978, a grant of service 
connection is not possible based on the reserve records.  
Therefore, the reserve service does not constitute a period 
of active service upon which a grant of service connection 
could be predicated.  It is true that the reserve records 
could potentially enable a finding that hearing loss was 
incurred during the earlier period of active service.  
However, if this is what Dr. Hutson was intending to express, 
it is not persuasive because of the absence of any 
demonstrated treatment for hearing loss until 10 years after 
the period of active service.

For the reasons expressed above, the March 2005 opinion 
written by Dr. Hutson does not serve as a basis for a grant 
of service connection here.  In fact, the claims file 
contains a later May 2005 VA opinion refuting the conclusion 
of Dr. Hutson.  That examiner found that hearing loss was not 
causally related to active service, based on the normal 
audiometric findings between 1964 and 1968.  He also found 
that tinnitus was not related to active service, based on the 
veteran's reports that his symptoms began after active 
service, but before his reserve service.  Because the VA 
examiner reviewed the claims folder and offered clear 
rationale in support of his opinions, they are found to be 
highly probative.   

In conclusion, while noise exposure is conceded, the 
competent evidence does not demonstrate that bilateral 
hearing loss or tinnitus were incurred during the veteran's 
period of active service from November 1964 until October 
1968 or during any period of ACDUTRA.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 



ORDER


New and material evidence having been received, the veteran's 
claim of entitlement to service connection for hearing loss 
is reopened; however, service connection is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for tinnitus is 
reopened; however, service connection is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


